NIX, Judge.
Leland Anderson, petitioner herein, was convicted of the crime of Assault & Battery with Intent to Kill in the District Court of Logan County, and sentenced to Ten Years in the penitentiary.
He has filed an application, in. this court seeking a Post-Conviction Appeal, alleging the public defender failed to defend petitioner at the trial.
This Court previously reviewed the record in this case in Anderson v. Page, handed down April 14, 1965, Okl.Cr., 401 P.2d 188; and held that the record did not support petitioner’s contentions.
In petitioner’s own statement, he says that he did not give notice of intent to ap-r peal, didn’t request a casemade, didn’t ask the trial court to appoint an attorney to represent him-on appeal,- or make any affirmative effort to perfect an appeal within the time prescribed by law.
The petition for Post-Conviction Appeal is hereby denied.
BUSSEY, P. J,, and BRETT, J., concur.